Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: distribution means and discharging means in claims 1-14 both identified as first and second respective means is not considered to invoke because of the positive recitation of the presence of “at least one main distribution duct” and “at least one main discharging duct” in claim 1 and “at least one main distribution duct” and “at least one discharging duct” in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim 1 recites “a heat exchanger comprising: a plurality of heat exchange bodies”.  While referring to the entire system as a heat exchanger applicant also treating each heat exchange body as a separate heat exchanger.  For the purpose of examination, it understood that while the entire system is considered to be a heat exchanger it is understood that it is made of multiple components that form an overall heat exchanger but are not integrated as a single heat exchanger component but together form an overall heat exchanger.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the first distribution means comprise a main distribution duct” which is considered indefinite as claim 1 has already requires at least one main distribution duct. For the purpose of examination, this limitation is interpreted that “the at least one main distribution duct is connected to the first inlets”.
Claim 2 recites “a first main discharging duct” and “a second main discharging duct” which is considered indefinite as claim 1 already requires “at least one main discharging duct”.  For the purpose of examination, this limitation is interpreted that the first main discharging duct is the at least one main discharging duct.
Claim 3 recites “a first main discharging duct” and “a second main discharging duct” which is considered indefinite as claim 1 already requires “at least one main discharging duct”.  For the purpose of examination, this limitation is interpreted that the first main discharging duct is the at least one main discharging duct.
Claim 4 recites “the first set and the second set” which lacks antecedent basis.  For the purpose of examination, this limitation is interpreted to be the first set of heat exchange bodies and the second set of heat exchange bodies.
Claim 10 first recited “each heat exchange body comprises:” and then later states “a second distribution means for the first fluid, which are connected to the second inlets of the heat exchanges bodies” and “a second discharging means for the second fluid, which are connected to the second outlets of the heat exchange bodies” which is considered indefinite because the clams first state that the limitations following each heat exchange body applies to each and then appears to recite outside of just each heat exchange body.  For the purpose of examination, this limitation is interpreted that each heat exchange body comprises a second inlet and a second outlet as claimed and then separately that there is a second distribution means and second discharging means which is connected overall to the second inlets and second outlets.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawrysz et al. (US PG Pub 20070193303), hereinafter referred to as Hawrysz.

With respect to claim 1, Hawrysz teaches a (Figure 5) heat exchanger comprising: a plurality of heat exchange bodies (the first heat exchangers of 89a, 89b, 89c, 89d with respect to the gas 83 flowing in), each heat exchange body comprising: a first inlet configured to receive a first fluid (the inlet for each heat exchanger for residue gas 83), a first outlet configured to discharge a second fluid (the corresponding outlet for 83, which discharges the LNG), a first distribution means for the first fluid, which is connected to the first inlets of the heat exchange bodies, the first distribution means comprising at least one main distribution duct (line 83 upstream of the split between the two heat exchangers is the at least one main distribution duct), a first discharging means for the second fluid, which is connected to the first outlets of the heat exchange bodies, the first discharging means comprising at least one main discharging duct (the combined line 87 for LNG is the discharging means as at least one main discharging duct),
wherein the plurality of heat exchange bodies comprise a first set of heat exchange bodies mounted in parallel and a second set of heat exchange bodies mounted in parallel (the first heat exchanger of 89a/89b are the first set of bodies and the first heat exchangers of 89c/89d are the second bodies, which with respect to the flow lines can be considered mounted in parallel), 
the first set of heat exchange bodies and the second set of heat exchange bodies being disposed symmetrically with respect to said at least one main discharging duct of the first discharging means (as all four bodies ultimately feed 87 they can be considered symmetric with respect to the figure to the center of the duct between the two sets of bodies).

With respect to claim 2, Hawrysz teaches the first distribution means comprises a main distribution duct connected to the first inlets of the first set and to the first inlets of the second set of heat exchange bodies (83 is a main distribution duct connected to the inlets of all the heat exchangers of 89a/89b/89c/89d)
the first discharging means comprises:  a first main discharging duct connected to the first outlets of the first set of heat exchange bodies, a second main discharging duct connected to the first outlets of the second set of heat exchange bodies (87 is connected to all of the outlets of the heat exchange bodies), the first set of heat exchange bodies and the second set of heat exchange bodies being arranged symmetrically with respect to the main distribution duct (the center of 87 between the two sets of heat exchange bodies is a point of the discharge duct that the two heat exchangers can be considered to be arranged symmetrically to in the figure).

With respect to claim 3, Hawrysz teaches wherein: the distribution means comprises: a first main distribution duct connected to the first inlets of the first set of heat exchange bodies (the portion of 83 between the entrance and where it splits to enter into 89b is the first main distribution duct), a second main distribution duct connected to the first inlets of the second set of heat exchange bodies (the portion of 83 between the split to 89b and to the entrance of 89d), the first discharging means comprises a main discharging duct connected to the first outlets of the first set and to the first outlets of the second set of heat exchange bodies (87)  the first set of heat exchange bodies and the second set of heat exchange bodies being arranged symmetrically with respect to the main discharging duct (the center of 87 between the two sets of heat exchange bodies is a point of the discharge duct that the two heat exchangers can be considered to be arranged symmetrically to in the figure).

With respect to claim 4, Hawrysz teaches wherein the heat exchange bodies are identical (based on the configuration as seen in Figure 5 one having ordinary skill in the art would recognized the heat exchange bodies of 89a, 89b, 89c, 89d as identical).

With respect to claim 5, Hawrysz teaches wherein the first set and the second set comprise the same number of heat exchange bodies (they each comprise 2 heat exchangers).

With respect to claim 6, Hawrysz teaches for a heat exchange body of the first set and a heat exchange body of the second set, which are symmetric, the first inlet and the first outlet of each heat exchange body are provided in opposite walls of said heat exchange body, in a manner facing one another, in a median plane of said heat exchange body, said median plane being perpendicular to the axis along which said at least one main distribution duct extends or to the axis along which said at least one main discharging duct extends (the heat exchanger of 89b and 89c are arranged symmetrically opposite such that as seen in the figure in 89b the inlet is on the right side and in 89c the inlet is on the left side, it should also be noted that Hawrysz also teaches that components of a processing module unit are designed to match each other).

With respect to claim 7, Hawrysz teaches wherein, for a heat exchange body of the first set and a heat exchange body of the second set, which are symmetric, the first inlet and the first outlet each heat exchange body are provided in opposite wails of said heat exchange body, in a manner offset axially from one another and arranged at an identical distance on either side of a median plane of said heat exchange body, said median plane being perpendicular to the axis along which said at least one main distribution duct extends or to the axis along which said at least one main discharging duct extends (the heat exchanger of 89b and 89c are arranged symmetrically opposite such that as seen in the figure in 89b the inlet is on the right side and in 89c the inlet is on the left side, and as they can be considered the same build of heat exchanger based on the configuration shown, they would be understood to have the same dimensions and thus the same distance for each pipe to the wall).

With respect to claim 8,  Hawrysz teaches wherein the at least one main distribution duct of the first distribution means and said at least one main discharging duct of the first discharging means are configured to ensure circulation of the first fluid and of the second fluid, respectively, in opposite directions (in a different interpretation, the discharge duct can be considered 84, which allows a second fluid to leave the system in an opposite direction of 83 sending fluid into the system based on the in flow of 82 which reverses flow into the system).

With respect to claim 10, Hawrysz (based on a different interpretation) teaches each heat exchange body comprises a second inlet configured to receive the first fluid (89a/89b/89c/89d each are considered a heat exchange body with two heat exchangers, where the firs inlet is where the stream from 83 enters 89a-d respectively, and the first outlet is where it leaves each respective first heat exchanger of 89a-d), and a second outlet configured to discharge the second fluid (the outlet of the second heat exchanger is the second outlet), and further comprising: a second distribution means for the first fluid (the second distribution means is the duct which passes between the first and second heat exchanger), which are connected the second inlets of the heat exchange bodies (all the ducts can be considered to be in fluid contact with each other), the second distribution means comprising at least one main distribution duct (the duct between 89a and 89d), a second discharging means for the second fluid, which are connected to the second outlets of the heat exchange bodies, the second discharging means comprising at least one main discharging duct (the second discharging means is the combined duct after 89d which has a duct).

With respect to claim 12, Hawrysz teaches wherein the at least one main distribution duct of the second distribution means and the main discharging duct of the second discharging means are configured to ensure circulation of the first fluid and of the second fluid, respectively, in opposite directions (the distribution duct passes fluid in one direction into the heat exchanger, and the discharging means allow the second fluid to be passed in the opposite direction).

With respect to claim 13, Hawrysz teaches a liquefaction system for liquefying a stream of gas with a dual refrigeration cycle, comprising: a pre-cooling heat exchanger (the first heat exchanger with respect to the residue gas of each of 89a-d can be considered the pre-cooling heat exchanger all together, a liquefaction heat exchanger connected to the pre-cooling heat exchanger, the second heat exchanger can be considered the liquefaction heat exchanger,  wherein the pre-cooling neat exchanger is a heat exchanger according to figure 1 (the overall 89a-d is considered the first pre-cooling heat exchanger).

With respect to claim 14, Hawrysz teaches wherein a mixture manifold is arranged between the pre-cooling heat exchanger and the liquefaction heat 16 exchanger, the mixture manifold being configured to mix an intermediate fluid exiting the pre-cooling heat exchanger before introducing (the refrigerant coming from 81 leaves 89a/b first heat exchangers and 89c/d first heat exchangers and passes into 90a/9b where it would be mixed and is then separated and passed into the second heat exchangers of 89a/b and 89c/d respectively, where 90a/b can be considered the mixture manifold).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawrysz.

With respect to claim 9, Hawrysz does not teach wherein the first distribution means and the first discharging means are disposed in one in one and the same horizontal plane.  Through it should be noted that the lines pass straight through the two heat exchangers.  Further, there can only be three configurations for the two means.  They are either in the same horizontal plane, the same vertical plane, and not in the same vertical or horizonal plane  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the first distribution means and the first discharging means in one and the same horizontal plane as it has been shown to be obvious to try where choosing form a finite number of identified and predictable solution with a reasonable explanation of success is obvious whereby as there are only three possible configurations, same horizontal plane, same vertical plane, not in the same horizontal or vertical plane, it would have been obvious for them to have been in the same horizontal plane where one having ordinary skill in the art would recognize that the choice of plane to place them would have been based on the desired physical configuration of the inlets and outlets based on spacing consideration and as only three configurations are available having them in the same horizontal plane would be obvious.

With respect to claim 11, Hawrysz does not teach wherein the second distribution means and the second discharging means are disposed in one and the same vertical plane. 

However, there can only be three configurations for the two means.  They are either in the same horizontal plane, the same vertical plane, and not in the same vertical or horizonal plane. Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have had the second distribution means and the second discharging means in one and the same vertical  plane as it has been shown to be obvious to try where choosing form a finite number of identified and predictable solution with a reasonable explanation of success is obvious whereby as there are only three possible configurations, same horizontal plane, same vertical plane, not in the same horizontal or vertical plane, it would have been obvious for them to have been in the same vertical plane where one having ordinary skill in the art would recognize that the choice of plane to place them would have been based on the desired physical configuration of the inlets and outlets based on spacing consideration and as only three configurations are available having them in the same vertical plane would be obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/             Primary Examiner, Art Unit 3763